      Case 19-32247-bjh13 Doc 2 Filed 07/03/19                         Entered 07/03/19 11:03:02               Page 1 of 26
David S Kohm
1414 W. Randol Mill Rd., Suite 118
Arlington, TX 76012



Bar Number: 11658563
Phone: (817) 861-8400

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

In re: Abdalla Shebli Al Atoum                    xxx-xx-3444             §          Case No:
       525 Spicewood Drive                                                §
                                                                                     Date:        7/3/2019
       DeSoto, TX 75115                                                   §
                                                                          §          Chapter 13
                                                                          §

      Kimberly Yvette Al Atoum                    xxx-xx-9503
      525 Spicewood Drive
      DeSoto, TX 75115



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $2,924.00                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $175,440.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
          Case 19-32247-bjh13 Doc 2 Filed 07/03/19                      Entered 07/03/19 11:03:02                   Page 2 of 26
Case No:
Debtor(s):    Abdalla Shebli Al Atoum
              Kimberly Yvette Al Atoum



                                                         MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                         SECTION I
                                     DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                    FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
           Debtor(s) propose(s) to pay to the Trustee the sum of:
             $2,924.00      per month, months    1       to   60    .

           For a total of    $175,440.00    (estimated " Base Amount ").
           First payment is due      8/2/2019        .

           The applicable commitment period ("ACP") is        36   months.
           Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:         $0.00          .
           The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
                $0.00      .
           Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
                $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.    CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are           $0.00           and shall be paid in full
           prior to disbursements to any other creditor.
     2.    STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
           noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
           amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.    DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
           Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
           the following monthly payments:


                       DSO CLAIMANTS                           SCHED. AMOUNT           %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To Law Office of David S Kohm & Associates , total:                       $3,700.00     ;
      $390.00   Pre-petition; $3,310.00      disbursed by the Trustee.




                                                                   Page 2
      Case 19-32247-bjh13 Doc 2 Filed 07/03/19                         Entered 07/03/19 11:03:02                  Page 3 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                          SCHED.              DATE               %       TERM (APPROXIMATE)          TREATMENT
                                                 ARR. AMT        ARR. THROUGH                     (MONTHS __ TO __)
AnnieMac Home Mortgage                             $15,224.48       07/01/2019          0.00%        Month(s) 1-60                  Pro-Rata
Homestead

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
AnnieMac Home Mortgage                                                 58 month(s)                    $1,872.72                10/1/2019
Homestead

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
AnnieMac Home Mortgage                               $3,745.44       8/1/2019 -         0.00%        Month(s) 1-60                  Pro-Rata
Homestead                                                             9/1/2019

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                    SCHED. AMT.            VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

Conn's                                               $9,244.00         $9,244.00       0.00%         Month(s) 1-60                   $155.00
Household Goods
Garys Used Cars                                      $8,214.37         $8,875.00       6.00%         Month(s) 1-60                   $159.00
2014 Nissan Rogue (approx. 113,500 miles)
Rent A Center                                        $3,899.00         $3,899.00       0.00%         Month(s) 1-60                       $65.00
Household Goods
Title Max of Texas                                   $4,094.35         $4,075.00       0.00%         Month(s) 1-60                       $68.00
2007 Chrysler 300 (approx. 58,859 miles)

B.
                 CREDITOR /                    SCHED. AMT.            VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.




                                                                 Page 3
      Case 19-32247-bjh13 Doc 2 Filed 07/03/19                         Entered 07/03/19 11:03:02                Page 4 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL
Westgate Resorts                                                           $10,000.00          $2,000.00 Surrender
Time Share

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                CREDITOR                                     SCHED. AMT.        TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)




                                                                 Page 4
      Case 19-32247-bjh13 Doc 2 Filed 07/03/19    Entered 07/03/19 11:03:02         Page 5 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

I.   SPECIAL CLASS:

                               CREDITOR                    SCHED. AMT.   TERM (APPROXIMATE)   TREATMENT
                                                                          (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR           SCHED. AMT.                        COMMENT
AdAstra Recovery Services                          $0.00
AH4R Properties, LLC                          $9,133.47
Albertsons                                       $197.00
Bailey & Galyen                                  $585.00
Capital One Bank (USA), N.A.                  $1,230.75
Capital One Bank (USA), N.A.                     $939.00
Capital One Bank (USA), N.A.                  $1,230.75
Capital One Bank (USA), N.A.                     $428.79
Capital One Bank (USA), N.A.                     $939.00
CCS                                                $0.00
Check N' Go                                   $1,575.00
Choctaw Travel Plaza                          $3,000.00
Citibank / The Home Depot                        $770.64
Citibank / The Home Depot                        $864.37
City of Cedar Hill Global Water Mangagme         $229.00
City of Dallas Water Utility                     $500.00
CKS Financial                                      $0.00
Client Services, Inc.                              $0.00
Client Services, Inc.                              $0.00
Comenity Bank/Beals                              $367.61
Convergent Outsourcing                             $0.00
Credit Management                                  $0.00
Credit One Bank                                  $735.49
Credit Protection Agency                           $0.00
Credit System International, Inc.                  $0.00
Dallas County Check Division                     $307.32
Daniel McCabe, Attorney at Law                     $0.00
Dish Network                                     $375.00
Duvera Collections                                 $0.00
Easy Pay Finance                              $2,433.02
Easy Pay Finance                                 $895.87
EMoney USA Holdings, LLC                      $1,644.00
Fast Cash                                     $1,600.00
First Cash Pawn                                  $600.00
First Cash Pawn                                  $600.00
First Premier Bank                               $731.86

                                             Page 5
         Case 19-32247-bjh13 Doc 2 Filed 07/03/19    Entered 07/03/19 11:03:02   Page 6 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

First Premier Bank                                  $738.11
First Premier Bank                              $1,311.26
First Premier Bank                              $1,354.24
Fortiva Credit Card                             $1,774.55
Genesis Bankcard Service/Indigo Credit C            $532.84
Genesis Bankcard Service/Indigo Credit C            $498.66
Genesis Bankcard Service/Milestone Bank               $0.00
Global Payment Check Service                          $0.00
Green Mountain Energy                               $722.00
Hermanos Sanchez Auto Sales                    $10,000.00
HRRG                                                  $0.00
Justice of the Peace                                  $0.00
Kohl's                                              $510.29
Kroger Recovery                                     $930.02
Lend Up                                             $600.00
Lend Up                                             $600.00
Lendgreen                                       $1,856.21
Lending Club Corporation                        $7,008.07
Lonestar Hospital Medicine Association              $227.00
Lonestar Hospital Medicine Association              $806.00
Methodist Health System                        $11,748.50
Midwest Recovery Services                             $0.00
Nebraska Furniture Mart                         $1,055.57
Nebraska Furniture Mart                             $539.68
Northwood Asset Management                            $0.00
NTTA                                            $1,035.76
Opportun Loan                                       $297.00
Plain Green Loans                               $2,494.00
Prime Financial Services                       $10,836.00
Progressive Leasing                             $1,200.00
Progressive Leasing                             $1,500.00
Quest Diagnostics                                   $208.81
Radiology Associates of North Texas                  $43.00
Radiology Associates of North Texas                 $168.00
Radiology Associates of North Texas                 $293.00
Reliant Energy                                      $195.57
Reliant Energy                                      $400.00
Republic Services                                   $751.91
Santander                                      $14,252.00
Scott Sandlin Homes, LTD                        $7,500.00
Southwest Credit Systems, LP                          $0.00
Speedy Cash                                     $1,831.65
Speedy Cash                                     $1,081.00
Sprint                                              $778.38
Synchrony Bank                                  $1,422.39


                                               Page 6
       Case 19-32247-bjh13 Doc 2 Filed 07/03/19                          Entered 07/03/19 11:03:02                  Page 7 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

Texas Physician Resources                                            $1,254.00
Texas Real Estate Commission                                         $1,000.00
Time Warner/Spectrum                                                   $871.93
Title Max of Texas                                                      $19.35 Unsecured portion of the secured debt (Bifurcated)
Total Visa                                                             $607.19
Transworld Systems, Inc.                                                  $0.00
Valley Collection Service                                                 $0.00
Velocity Portfolio Group                                                  $0.00
Vital Recovery Services                                                   $0.00
WebCollex, LLC                                                            $0.00
Westgate Resorts                                                     $8,000.00 Unsecured portion of surrendered property

TOTAL SCHEDULED UNSECURED:                                        $132,766.88
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

TXU Electric                                          Assumed                             $0.00

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).



                                                                   Page 7
        Case 19-32247-bjh13 Doc 2 Filed 07/03/19                        Entered 07/03/19 11:03:02                 Page 8 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.




                                                                  Page 8
       Case 19-32247-bjh13 Doc 2 Filed 07/03/19                          Entered 07/03/19 11:03:02                  Page 9 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.



                                                                   Page 9
      Case 19-32247-bjh13 Doc 2 Filed 07/03/19                          Entered 07/03/19 11:03:02                 Page 10 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.




                                                                 Page 10
      Case 19-32247-bjh13 Doc 2 Filed 07/03/19                           Entered 07/03/19 11:03:02                Page 11 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                 Page 11
      Case 19-32247-bjh13 Doc 2 Filed 07/03/19                       Entered 07/03/19 11:03:02                Page 12 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ David S. Kohm
David S. Kohm, Debtor's(s') Attorney                                      Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ David S. Kohm                                                         11658563
David S. Kohm, Debtor's(s') Counsel                                       State Bar Number




                                                               Page 12
      Case 19-32247-bjh13 Doc 2 Filed 07/03/19                       Entered 07/03/19 11:03:02                Page 13 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum



                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the     3rd day of July, 2019        :

(List each party served, specifying the name and address of each party)


Dated:               July 3, 2019                                         /s/ David S. Kohm
                                                                          David S. Kohm, Debtor's(s') Counsel

Abdalla Shebli Al Atoum                           Bailey & Galyen                                   Capital One Bank (USA), N.A.
445 E. FM 1382, #3-555                            xxxx0519                                          xxxx-xxxx-xxxx-2256
Cedar Hill, TX 75104-6047                         Attorneys at Law                                  P.O. Box 71083
                                                  861 W. John Carpenter Frwy                        Charlotte, NC 28272-1083
                                                  Irving, TX 75039


AdAstra Recovery Services                         Barry & Stewart, PLLC                             CCS
7330 W. 33rd St. North, Suite 118                 xx-xx-xxxxx-x/xx-xxxx248L                         725 Canton Street
Wichita, KS 67205-1880                            4151 Southwest Freeway, Suite 680                 Norwood, MA 02062
                                                  Houston, TX 77027



AH4R Properties, LLC                              Capital One Bank (USA), N.A.                      Certegy Check Services, Inc
280 E Pilot Rd #200                               xxxx-xxxx-xxxx-5756                               P.O Box 30046
Las Vegas, NV 89119                               P.O. Box 30285                                    Tampa FL 336303046
                                                  Salt Lake City, UT 84130-0285



Albertsons                                        Capital One Bank (USA), N.A.                      Check N' Go
xxx2260                                           xxxx-xxxx-xxxx-2524                               xxxx7406
P.O. Box 29241                                    PO Box 85617                                      P.O. Box 36378
Phoenix, AZ 85038-9241                            Richmond, VA 23285-5617                           Cincinnatti, OH 45236



AnnieMac Home Mortgage                            Capital One Bank (USA), N.A.                      Choctaw Travel Plaza
xxxxxx1163                                        xxxx-xxxx-xxxx-0403                               4015 Choctaw Rd
1 Corporate Drive, Suite 360                      P.O. Box 60599                                    Durant, OK 74701
Lake Zurich, IL 60047                             City of Industry, CA 91716-0599



Attorney General                                  Capital One Bank (USA), N.A.                      Citibank / The Home Depot
Collection Division/BK Section                    xxxx-xxxx-xxxx-0026                               xxxxxxxxxxxx8892
P.O. Box 12548                                    P.O. Box 30281                                    PO Box 78011
Austin, TX 78711-2548                             Salt Lake City, UT 84130-0281                     Phoenix, AZ 85062




                                                               Page 13
      Case 19-32247-bjh13 Doc 2 Filed 07/03/19           Entered 07/03/19 11:03:02    Page 14 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

Citibank / The Home Depot               Convergent Outsourcing                Dish Network
xxxxxxxxxxxx1886                        800 SW 39th St.                       xxxxxxxxxxxx9240
PO Box 78011                            Renton, WA 98057                      Dept. 0063
Phoenix, AZ 85062                                                             Palatine, IL 60055-0063



City of Cedar Hill Global Water         County Court at Law No. 2             Duvera Collections
Mangagme                                Dallas County, Texas                  3220 Executive Ridge, #200
xx4800                                  George L. Allen, Sr. Courts Bldg.,    Vista, CA 92081
P.O. Box 205232                         600 Commerce St.., 5th floor
Dallas, TX 75320-5232                   Dallas,Texas 75202


City of Dallas Water Utility            Credit Management                     Easy Pay Finance
xxxxx9528                               PO Box 118288                         xxx7509
1500 Marilla St.                        Carrollton, TX 75011-8288             P.O. Box 2549
Dallas, Texas 75201                                                           Carlsbad, CA 92018



CKS Financial                           Credit One Bank                       Easy Pay Finance
P.O. Box 2856                           xxxx-xxxx-xxxx-4572                   xxx7505
Chesapeake, VA 23327-2856               P.O. Box 60500                        P.O. Box 2549
                                        City of Industry, CA 91716            Carlsbad, CA 92018



Client Services, Inc.                   Credit Protection Agency              EMoney USA Holdings, LLC
3451 Harry S. Truman Blvd.              P.O. Box 207899                       xxx0007
St Charles, MO 63301-4047               Dallas, TX 75320-7899                 8700 Statesline Rd., # 350
                                                                              Leakwood, KS 66206



Comenity Bank/Beals                     Credit System International, Inc.     Fast Cash
xxxxxxxxxxxx9567                        1277 Country Club Ln.                 3444
P.O. Box 659465                         Fort Worth, Texas 76112               3724 S. Carrier Pkwy, #111
San Antonio, TX 78265-9465                                                    Grand Prairie, TX 75052



Comptroller of Public Accounts          Dallas County Check Division          First Cash Pawn
Revenue Accounting Division             xx6900                                3444
P.O. Box 13528                          133 N. Riverfront Boulevard, LB19     3209 Forest Lane
Austin, TX 78711                        Dallas, TX 75207                      Garland, TX 75042



Conn's                                  Daniel McCabe, Attorney at Law        First Premier Bank
xxxxx0670                               xx-xxxxx198H                          xxxx-xxxx-xxxx-0166
3295 College St                         4025 Woodland Park Boulevard, Suite   P.O. Box 5529
Beaumont, TX 77701-4611                 190                                   Sious Falls, SD 57117
                                        Arlington, TX 76013




                                                   Page 14
      Case 19-32247-bjh13 Doc 2 Filed 07/03/19          Entered 07/03/19 11:03:02    Page 15 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

First Premier Bank                      Global Payment Check Service         Kohl's
xxxx-xxxx-xxxx-0174                     P.O. Box 66158                       xxxxxxxx2401
3820 N. Louise Ave.                     Chicago, IL 60666                    PO Box 3084
Sioux Falls, SD 57107                                                        Milwaukee, WI 53201-3120



First Premier Bank                      Green Mountain Energy                Kroger Recovery
xxxx-xxxx-xxxx-5644                     P.O. Box 689008                      xxxxx4893
P.O. Box 2208                           Austin, TX 78768                     P.O. Box 1259
Vacaville,CA 95696                                                           Oaks, PA 19456



First Premier Bank                      Hermanos Sanchez Auto Sales          Lend Up
xxxx-xxxx-xxxx-4217                     5959 W. Jefferson, Ste. B            9503
601 S. Minnesota Ave.                   Dallas, TX 75211                     1750 Broadway, Ste. 300
Sioux Falls, SD 57104                                                        Oakland, CA 94612



Fortiva Credit Card                     HRRG                                 Lend Up
xxxx-xxxx-xxxx-8808                     P.O. Box 8486                        3444
PO Box 790156                           Coral Springs, FL 33075              237 Kearney St., # 372
Saint Louis, MO 63179-0156                                                   San Francisco, CA 94108



Garys Used Cars                         Hughes, Waters & Askanases, L.L.P.   Lendgreen
x0052                                   Three Allen Center                   xxxxxxx14-00
5515 Singleton Blv                      1201 Louisiana St., 28th Floor       P.O. Box 221
Dallas, TX 75212                        Houston, Texas 77002                 Lac du Flambeau, WI 54538-0221



Genesis Bankcard Service/Indigo         Internal Revenue Service             Lending Club Corporation
Credit C                                Special Procedures - Insolvency      71 Stevenson Street, Ste. 300
xxxxxxxxxxx1471                         P.O. Box 7346                        San Francisco, CA 94105
PO Box 4499                             Philadelphia, PA 19101-7346
Beaverton, OR 97076


Genesis Bankcard Service/Indigo         Justice of the Peace                 Lonestar Hospital Medicine
Credit C                                xx-xxxx248L                          Association
xxxxxxxxxxxx3160                        Precinct 4-2, Dallas County          P.O. Box 630707
PO Box 23013                            106 W. Church St., Ste. 210          Cincinnatti, OH 45263-0707
Columbus, GA 31902                      Grand Prairie, TX 75050


Genesis Bankcard Service/Milestone      Justice of the Peace                 Lonestar Hospital Medicine
Bank                                    xx-xxxxx198H                         Association
xxxx-xxxx-xxxx-8143                     Precint 1, Place 1                   P.O. Box 740512
PO Box 4477                             7201 S. Polk                         Cincinnatti, OH 45274
Beaverton, OR 97076-4477                Dallas, TX 75237




                                                   Page 15
      Case 19-32247-bjh13 Doc 2 Filed 07/03/19          Entered 07/03/19 11:03:02     Page 16 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

Methodist Health System                 Plain Green Loans                     Radiology Associates of North Texas
xxxxxxxx1998                            xx8454                                5329
1441 N. Beckley Ave.                    P.O. Box 42560                        801 W Road to Six Flags St #106
Dallas, Texas 75203                     Philadelphia, PA 19101                Arlington, TX 76012



Midland Credit Management, Inc.         PortFolio Recovery Associates, LLC    Reliant Energy
2365 Northside Drive, Suite 300         P.O. Box 12914                        xxxxx2480
San Diego, CA 92108                     Norfolk, VA 23541                     P.O. Box 3765
                                                                              Houston, Texas 77253



Midland Funding, LLC                    Prime Financial Services              Reliant Energy
Attorneys for                           xxxxx3361                             xxxx6617
1001 Texas Avenue, Suite 240            4040 Central Expressway, Ste 600      1201 Fannin Street
Houston, TX 77002                       Dallas, TX 75204-3147                 Houston, TX 77002



Midwest Recovery Services               Progressive Leasing                   Rent A Center
2747 West Clay Street, Suite A          256 Data Drive                        5501 Headquarters Dr.
Saint Charles, MO 63301                 Draper, UT 84020                      Plano, TX 75075




Nebraska Furniture Mart                 Progressive Leasing                   Republic Services
P.O. Box 2335                           xxxx1579                              xxxxxxxx2141
Omaha, NE 68103                         256 Data Drive                        1450 E. Cleveland Rd.
                                        Draper, UT 84020                      Hutchins, TX 75141



Northwood Asset Management              Quest Diagnostics                     Resurgent Capital Services
3901 Genesee Street, Suite 200          P.O. Box 7306                         P.O. Box 10587
Cheektowga, NY 14225                    Hollister, MO 65673                   Greenville, SC 29603-0587




NTTA                                    Radiology Associates of North Texas   Santander
P.O. Box 660244                         2036                                  5201 Rufe Snow Dr., Suite 400
Dallas, TX 75266                        816 W. Cannon Street                  NRH, TX 76180
                                        Fort Worth, TX 76104



Opportun Loan                           Radiology Associates of North Texas   Scott Sandlin Homes, LTD
xxx1114                                 2035                                  d/b/a Sandlin Homes
P.O. Box 2252                           PO Box 1723                           5137 Davis Blvd.
Menlo Park, CA 94026-2252               Indianapolis, IN 46206-1723           North Richland Hills, TX 76180




                                                  Page 16
      Case 19-32247-bjh13 Doc 2 Filed 07/03/19          Entered 07/03/19 11:03:02   Page 17 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

Southwest Credit Systems, LP            Texas Real Estate Commission        Transworld Systems, Inc.
4120 International Parkway, Ste. 1100   xx0700                              500 Virginia Drive, Suite 514
Carrollton, TX 75007-1958               P.O. Box 12188                      Fort Washington, PA 19034
                                        Austin, TX 78711-2188



Speedy Cash                             Texas Workforce Commission          TXU Electric
9503                                    Tax Dept. Collection                PO Box 666565
Attn: Bankruptcy                        BK Room 556-A                       Dallas, TX 75266-6565
P.O. Box 780408                         Austin, TX 78778
Wichita, KS 67278


Speedy Cash                             Thomas Powers                       United States Attorney
3444                                    125 E. John Carpenter Freeway       1100 Commerce St., 3rd Floor
Attn: Bankruptcy                        Suite 1100                          Dallas, TX 75242
P.O. Box 780408                         Irving, TX 75062-2709
Wichita, KS 67278


Sprint                                  Time Warner/Spectrum                Valley Collection Service
8369                                    xxxxxxxxxxxx0094                    P.O. Box 10130
Attn: Bankruptcy Department             P.O. Box 60074                      Glendale, AZ 85318
63915 Sprint Pkwy                       City of Industry, CA 91716-0074
Overland Parks, KS 66251


Synchrony Bank                          Title Max of Texas                  Velocity Portfolio Group
xxxxxxxxxxxx6073                        xxxxxxxxxxxxxx7918                  1800 Route 34N, STe. 404A
P.O. Box 960061                         211 W. Camp Wisdom Rd.              Wall, NJ 07719
Orlando, FL 32896                       Duncanville, TX 75116



Telecheck                               TitleMax of Texas, Inc.(Corprate)   Vital Recovery Services
14141 Southwest Freeway, #300           15 Bull Street, Suite 200           3795 Data Drive
Sugarland, TX 77478                     Savannah, GA 31401                  Peachtree Corner, GA 30092




Texas Alcohol Beverage Commission       Tom D. Powers                       WebCollex, LLC
License & Permit Division               Standing Chapter 13 Trustee         505 Independence Parkway
P.O. Box 13127                          105 Decker Court, Suite 1150        Chesapeake, VA 23320
Austin, TX 78711-3127                   Irving, TX 75062



Texas Physician Resources               Total Visa                          Westgate Resorts
xxxxx2122                               xxxx-xxxx-xxxx-3339                 7450 Sandlake Commons Blvd.
P.O. Box 8776                           PO Box 5220                         Orlando, FL 32819
Fort Worth, TX 76124-0776               Sioux Falls, SD 57117-5220




                                                   Page 17
      Case 19-32247-bjh13 Doc 2 Filed 07/03/19   Entered 07/03/19 11:03:02   Page 18 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

William T. Neary
Office of the U.S. Trustee
1100 Commerce Street, Room 976
Dallas, Texas 75242




                                            Page 18
        Case 19-32247-bjh13 Doc 2 Filed 07/03/19                        Entered 07/03/19 11:03:02                      Page 19 of 26
David S Kohm
1414 W. Randol Mill Rd., Suite 118
Arlington, TX 76012



Bar Number: 11658563
Phone: (817) 861-8400
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                        DALLAS DIVISION
                                                             Revised 10/1/2016

IN RE: Abdalla Shebli Al Atoum                     xxx-xx-3444      §      CASE NO:
       525 Spicewood Drive                                          §
       DeSoto, TX 75115                                             §
                                                                    §
                                                                    §

        Kimberly Yvette Al Atoum                   xxx-xx-9503
        525 Spicewood Drive
        DeSoto, TX 75115




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        7/3/2019
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $2,924.00
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward

 Trustee Percentage Fee                                                                           $291.90                              $292.40
 Filing Fee                                                                                         $0.00                                $0.00
 Noticing Fee                                                                                     $115.50                                $0.00

 Subtotal Expenses/Fees                                                                           $412.40                              $292.40
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $2,511.60                            $2,631.60


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount
 Garys Used Cars                      2014 Nissan Rogue (approx. 113,500 miles)
                                                                             $8,214.37         $8,875.00           1.25%                $110.94
 Title Max of Texas                   2007 Chrysler 300 (approx. 58,859 miles)
                                                                             $4,094.35         $4,075.00           1.25%                 $50.94

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                              $161.88

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 AnnieMac Home Mortgage               Homestead                             10/1/2019        $228,794.00      $241,260.00              $1,872.72

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $1,872.72




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 19-32247-bjh13 Doc 2 Filed 07/03/19                       Entered 07/03/19 11:03:02                 Page 20 of 26
Case No:
Debtor(s):   Abdalla Shebli Al Atoum
             Kimberly Yvette Al Atoum

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                 Collateral                            Amount          Collateral   Percentage    Payment Amount
   Rent A Center                        Household Goods                      $3,899.00        $3,899.00        1.25%              $48.74

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                     $48.74

                                                 TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $150.94
      Debtor's Attorney, per mo:                                                                                              $2,311.92
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $48.74

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                     $1,872.72
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $150.94
      Debtor's Attorney, per mo:                                                                                               $559.20
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $48.74



 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         7/3/2019

 /s/ David S. Kohm
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-32247-bjh13 Doc 2 Filed 07/03/19                      Entered 07/03/19 11:03:02          Page 21 of 26
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE: Abdalla Shebli Al Atoum                                                    CASE NO.
                                      Debtor


          Kimberly Yvette Al Atoum                                                  CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE


   I, the undersigned, hereby certify that on July 3, 2019, a copy of the attached Chapter 13 Plan, with any attachments,
was served on each party in interest listed below, by placing each copy in an envelope properly addressed, postage fully
prepaid in compliance with Local Rule 9013 (g).




                                 /s/ David S. Kohm
                                 David S. Kohm
                                 Bar ID:11658563
                                 David S Kohm
                                 1414 W. Randol Mill Rd., Suite 118
                                 Arlington, TX 76012
                                 (817) 861-8400



Abdalla Shebli Al Atoum                            AnnieMac Home Mortgage                      Capital One Bank (USA), N.A.
445 E. FM 1382, #3-555                             xxxxxx1163                                  xxxx-xxxx-xxxx-5756
Cedar Hill, TX 75104-6047                          1 Corporate Drive, Suite 360                P.O. Box 30285
                                                   Lake Zurich, IL 60047                       Salt Lake City, UT 84130-0285



AdAstra Recovery Services                          Attorney General                            Capital One Bank (USA), N.A.
7330 W. 33rd St. North, Suite 118                  Collection Division/BK Section              xxxx-xxxx-xxxx-2524
Wichita, KS 67205-1880                             P.O. Box 12548                              PO Box 85617
                                                   Austin, TX 78711-2548                       Richmond, VA 23285-5617



AH4R Properties, LLC                               Bailey & Galyen                             Capital One Bank (USA), N.A.
280 E Pilot Rd #200                                xxxx0519                                    xxxx-xxxx-xxxx-0403
Las Vegas, NV 89119                                Attorneys at Law                            P.O. Box 60599
                                                   861 W. John Carpenter Frwy                  City of Industry, CA 91716-0599
                                                   Irving, TX 75039


Albertsons                                         Barry & Stewart, PLLC                       Capital One Bank (USA), N.A.
xxx2260                                            xx-xx-xxxxx-x/xx-xxxx248L                   xxxx-xxxx-xxxx-0026
P.O. Box 29241                                     4151 Southwest Freeway, Suite 680           P.O. Box 30281
Phoenix, AZ 85038-9241                             Houston, TX 77027                           Salt Lake City, UT 84130-0281
       Case 19-32247-bjh13 Doc 2 Filed 07/03/19                        Entered 07/03/19 11:03:02          Page 22 of 26
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                DALLAS DIVISION

  IN RE: Abdalla Shebli Al Atoum                                                    CASE NO.
                                     Debtor


         Kimberly Yvette Al Atoum                                                   CHAPTER      13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #1)

Capital One Bank (USA), N.A.                      City of Cedar Hill Global Water              Convergent Outsourcing
xxxx-xxxx-xxxx-2256                               Mangagme                                     800 SW 39th St.
P.O. Box 71083                                    xx4800                                       Renton, WA 98057
Charlotte, NC 28272-1083                          P.O. Box 205232
                                                  Dallas, TX 75320-5232


CCS                                               City of Dallas Water Utility                 County Court at Law No. 2
725 Canton Street                                 xxxxx9528                                    Dallas County, Texas
Norwood, MA 02062                                 1500 Marilla St.                             George L. Allen, Sr. Courts Bldg.,
                                                  Dallas, Texas 75201                          600 Commerce St.., 5th floor
                                                                                               Dallas,Texas 75202


Certegy Check Services, Inc                       CKS Financial                                Credit Management
P.O Box 30046                                     P.O. Box 2856                                PO Box 118288
Tampa FL 336303046                                Chesapeake, VA 23327-2856                    Carrollton, TX 75011-8288




Check N' Go                                       Client Services, Inc.                        Credit One Bank
xxxx7406                                          3451 Harry S. Truman Blvd.                   xxxx-xxxx-xxxx-4572
P.O. Box 36378                                    St Charles, MO 63301-4047                    P.O. Box 60500
Cincinnatti, OH 45236                                                                          City of Industry, CA 91716



Choctaw Travel Plaza                              Comenity Bank/Beals                          Credit Protection Agency
4015 Choctaw Rd                                   xxxxxxxxxxxx9567                             P.O. Box 207899
Durant, OK 74701                                  P.O. Box 659465                              Dallas, TX 75320-7899
                                                  San Antonio, TX 78265-9465



Citibank / The Home Depot                         Comptroller of Public Accounts               Credit System International, Inc.
xxxxxxxxxxxx8892                                  Revenue Accounting Division                  1277 Country Club Ln.
PO Box 78011                                      P.O. Box 13528                               Fort Worth, Texas 76112
Phoenix, AZ 85062                                 Austin, TX 78711



Citibank / The Home Depot                         Conn's                                       Dallas County Check Division
xxxxxxxxxxxx1886                                  xxxxx0670                                    xx6900
PO Box 78011                                      3295 College St                              133 N. Riverfront Boulevard, LB19
Phoenix, AZ 85062                                 Beaumont, TX 77701-4611                      Dallas, TX 75207
       Case 19-32247-bjh13 Doc 2 Filed 07/03/19                        Entered 07/03/19 11:03:02       Page 23 of 26
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                DALLAS DIVISION

  IN RE: Abdalla Shebli Al Atoum                                                  CASE NO.
                                     Debtor


          Kimberly Yvette Al Atoum                                               CHAPTER       13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #2)

Daniel McCabe, Attorney at Law                    First Cash Pawn                            Genesis Bankcard Service/Indigo Credit
xx-xxxxx198H                                      3444                                       C
4025 Woodland Park Boulevard, Suite               3209 Forest Lane                           xxxxxxxxxxx1471
190                                               Garland, TX 75042                          PO Box 4499
Arlington, TX 76013                                                                          Beaverton, OR 97076


Dish Network                                      First Premier Bank                         Genesis Bankcard Service/Indigo Credit
xxxxxxxxxxxx9240                                  xxxx-xxxx-xxxx-0166                        C
Dept. 0063                                        P.O. Box 5529                              xxxxxxxxxxxx3160
Palatine, IL 60055-0063                           Sious Falls, SD 57117                      PO Box 23013
                                                                                             Columbus, GA 31902


Duvera Collections                                First Premier Bank                         Genesis Bankcard Service/Milestone
3220 Executive Ridge, #200                        xxxx-xxxx-xxxx-0174                        Bank
Vista, CA 92081                                   3820 N. Louise Ave.                        xxxx-xxxx-xxxx-8143
                                                  Sioux Falls, SD 57107                      PO Box 4477
                                                                                             Beaverton, OR 97076-4477


Easy Pay Finance                                  First Premier Bank                         Global Payment Check Service
xxx7509                                           xxxx-xxxx-xxxx-5644                        P.O. Box 66158
P.O. Box 2549                                     P.O. Box 2208                              Chicago, IL 60666
Carlsbad, CA 92018                                Vacaville,CA 95696



Easy Pay Finance                                  First Premier Bank                         Green Mountain Energy
xxx7505                                           xxxx-xxxx-xxxx-4217                        P.O. Box 689008
P.O. Box 2549                                     601 S. Minnesota Ave.                      Austin, TX 78768
Carlsbad, CA 92018                                Sioux Falls, SD 57104



EMoney USA Holdings, LLC                          Fortiva Credit Card                        Hermanos Sanchez Auto Sales
xxx0007                                           xxxx-xxxx-xxxx-8808                        5959 W. Jefferson, Ste. B
8700 Statesline Rd., # 350                        PO Box 790156                              Dallas, TX 75211
Leakwood, KS 66206                                Saint Louis, MO 63179-0156



Fast Cash                                         Garys Used Cars                            HRRG
3444                                              x0052                                      P.O. Box 8486
3724 S. Carrier Pkwy, #111                        5515 Singleton Blv                         Coral Springs, FL 33075
Grand Prairie, TX 75052                           Dallas, TX 75212
       Case 19-32247-bjh13 Doc 2 Filed 07/03/19                      Entered 07/03/19 11:03:02           Page 24 of 26
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                DALLAS DIVISION

  IN RE: Abdalla Shebli Al Atoum                                                    CASE NO.
                                     Debtor


          Kimberly Yvette Al Atoum                                                  CHAPTER      13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #3)

Hughes, Waters & Askanases, L.L.P.                Lend Up                                      Midland Funding, LLC
Three Allen Center                                3444                                         Attorneys for
1201 Louisiana St., 28th Floor                    237 Kearney St., # 372                       1001 Texas Avenue, Suite 240
Houston, Texas 77002                              San Francisco, CA 94108                      Houston, TX 77002



Internal Revenue Service                          Lendgreen                                    Midwest Recovery Services
Special Procedures - Insolvency                   xxxxxxx14-00                                 2747 West Clay Street, Suite A
P.O. Box 7346                                     P.O. Box 221                                 Saint Charles, MO 63301
Philadelphia, PA 19101-7346                       Lac du Flambeau, WI 54538-0221



Justice of the Peace                              Lending Club Corporation                     Nebraska Furniture Mart
xx-xxxx248L                                       71 Stevenson Street, Ste. 300                P.O. Box 2335
Precinct 4-2, Dallas County                       San Francisco, CA 94105                      Omaha, NE 68103
106 W. Church St., Ste. 210
Grand Prairie, TX 75050


Justice of the Peace                              Lonestar Hospital Medicine Association       Northwood Asset Management
xx-xxxxx198H                                      P.O. Box 630707                              3901 Genesee Street, Suite 200
Precint 1, Place 1                                Cincinnatti, OH 45263-0707                   Cheektowga, NY 14225
7201 S. Polk
Dallas, TX 75237


Kohl's                                            Lonestar Hospital Medicine Association       NTTA
xxxxxxxx2401                                      P.O. Box 740512                              P.O. Box 660244
PO Box 3084                                       Cincinnatti, OH 45274                        Dallas, TX 75266
Milwaukee, WI 53201-3120



Kroger Recovery                                   Methodist Health System                      Opportun Loan
xxxxx4893                                         xxxxxxxx1998                                 xxx1114
P.O. Box 1259                                     1441 N. Beckley Ave.                         P.O. Box 2252
Oaks, PA 19456                                    Dallas, Texas 75203                          Menlo Park, CA 94026-2252



Lend Up                                           Midland Credit Management, Inc.              Plain Green Loans
9503                                              2365 Northside Drive, Suite 300              xx8454
1750 Broadway, Ste. 300                           San Diego, CA 92108                          P.O. Box 42560
Oakland, CA 94612                                                                              Philadelphia, PA 19101
       Case 19-32247-bjh13 Doc 2 Filed 07/03/19                     Entered 07/03/19 11:03:02           Page 25 of 26
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                DALLAS DIVISION

  IN RE: Abdalla Shebli Al Atoum                                                  CASE NO.
                                     Debtor


         Kimberly Yvette Al Atoum                                                 CHAPTER      13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #4)

PortFolio Recovery Associates, LLC                Radiology Associates of North Texas        Scott Sandlin Homes, LTD
P.O. Box 12914                                    5329                                       d/b/a Sandlin Homes
Norfolk, VA 23541                                 801 W Road to Six Flags St #106            5137 Davis Blvd.
                                                  Arlington, TX 76012                        North Richland Hills, TX 76180



Prime Financial Services                          Reliant Energy                             Southwest Credit Systems, LP
xxxxx3361                                         xxxxx2480                                  4120 International Parkway, Ste. 1100
4040 Central Expressway, Ste 600                  P.O. Box 3765                              Carrollton, TX 75007-1958
Dallas, TX 75204-3147                             Houston, Texas 77253



Progressive Leasing                               Reliant Energy                             Speedy Cash
256 Data Drive                                    xxxx6617                                   9503
Draper, UT 84020                                  1201 Fannin Street                         Attn: Bankruptcy
                                                  Houston, TX 77002                          P.O. Box 780408
                                                                                             Wichita, KS 67278


Progressive Leasing                               Rent A Center                              Speedy Cash
xxxx1579                                          5501 Headquarters Dr.                      3444
256 Data Drive                                    Plano, TX 75075                            Attn: Bankruptcy
Draper, UT 84020                                                                             P.O. Box 780408
                                                                                             Wichita, KS 67278


Quest Diagnostics                                 Republic Services                          Sprint
P.O. Box 7306                                     xxxxxxxx2141                               8369
Hollister, MO 65673                               1450 E. Cleveland Rd.                      Attn: Bankruptcy Department
                                                  Hutchins, TX 75141                         63915 Sprint Pkwy
                                                                                             Overland Parks, KS 66251


Radiology Associates of North Texas               Resurgent Capital Services                 Synchrony Bank
2036                                              P.O. Box 10587                             xxxxxxxxxxxx6073
816 W. Cannon Street                              Greenville, SC 29603-0587                  P.O. Box 960061
Fort Worth, TX 76104                                                                         Orlando, FL 32896



Radiology Associates of North Texas               Santander                                  Telecheck
2035                                              5201 Rufe Snow Dr., Suite 400              14141 Southwest Freeway, #300
PO Box 1723                                       NRH, TX 76180                              Sugarland, TX 77478
Indianapolis, IN 46206-1723
       Case 19-32247-bjh13 Doc 2 Filed 07/03/19                       Entered 07/03/19 11:03:02           Page 26 of 26
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                DALLAS DIVISION

  IN RE: Abdalla Shebli Al Atoum                                                      CASE NO.
                                     Debtor


         Kimberly Yvette Al Atoum                                                     CHAPTER     13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #5)

Texas Alcohol Beverage Commission                 TitleMax of Texas, Inc.(Corprate)              Vital Recovery Services
License & Permit Division                         15 Bull Street, Suite 200                      3795 Data Drive
P.O. Box 13127                                    Savannah, GA 31401                             Peachtree Corner, GA 30092
Austin, TX 78711-3127



Texas Physician Resources                         Tom D. Powers                                  WebCollex, LLC
xxxxx2122                                         Standing Chapter 13 Trustee                    505 Independence Parkway
P.O. Box 8776                                     105 Decker Court, Suite 1150                   Chesapeake, VA 23320
Fort Worth, TX 76124-0776                         Irving, TX 75062



Texas Real Estate Commission                      Total Visa                                     Westgate Resorts
xx0700                                            xxxx-xxxx-xxxx-3339                            7450 Sandlake Commons Blvd.
P.O. Box 12188                                    PO Box 5220                                    Orlando, FL 32819
Austin, TX 78711-2188                             Sioux Falls, SD 57117-5220



Texas Workforce Commission                        Transworld Systems, Inc.                       William T. Neary
Tax Dept. Collection                              500 Virginia Drive, Suite 514                  Office of the U.S. Trustee
BK Room 556-A                                     Fort Washington, PA 19034                      1100 Commerce Street, Room 976
Austin, TX 78778                                                                                 Dallas, Texas 75242



Thomas Powers                                     United States Attorney
125 E. John Carpenter Freeway                     1100 Commerce St., 3rd Floor
Suite 1100                                        Dallas, TX 75242
Irving, TX 75062-2709



Time Warner/Spectrum                              Valley Collection Service
xxxxxxxxxxxx0094                                  P.O. Box 10130
P.O. Box 60074                                    Glendale, AZ 85318
City of Industry, CA 91716-0074



Title Max of Texas                                Velocity Portfolio Group
xxxxxxxxxxxxxx7918                                1800 Route 34N, STe. 404A
211 W. Camp Wisdom Rd.                            Wall, NJ 07719
Duncanville, TX 75116
